Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
1-3, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0223819 to Coghlan.
Referring to claim 1, Coghlan discloses an aquarium comprising, a tank – at 10,31,39, an electric device – at 59,64, connected to the tank – see figure 3, a first conductive contact – see at 33 and/or 63x,65x and ports not shown in the base – at 23 but described in paragraph [0029], configured to be coupled to an external power source – see at 34-35 and – see figure 2, and a second conductive contact – at 63,65, and the electrical connector at the ends of 63,65, that connect to the ports in the base – at 23, detailed in paragraph [0029], coupled to the electric device – see items 59, 63-65 in figures 2-3, wherein the first conductive contact is configured to contact the second conductive contact to power up the electric device – see connection of 63,65 and 63x,65x via the ports in the base – at 23 as detailed in paragraph [0029].
Referring to claim 2, Coghlan further discloses a base seat – at 23, detachably connected to the tank – see figures 1-3, wherein the electric device is disposed in the tank – see at 59,64 in figure 3, the first conductive contact is disposed on the base seat – see at 33,63x,65x in figure 2, and the second conductive contact is disposed on the tank – see at 63,65 in figures 1-3, and wherein when the tank is mounted on the base seat – see figures 1-3, the first conductive contact is in contact with the second conductive contact to power up the electric device – see at 33,63,65,63x,65x and connection at the ports not shown in the base – at 23 but described in paragraph [0029].
Referring to claim 3, Coghlan further discloses an external power line – at 35, wherein the base seat – at 23, comprises a tank mount – see top of 23, and an external power source connection seat – see at 33, connected to the tank mount – via the sidewalls of the base – at 23 as seen in figures 1-3, the tank mount being configured for placing the tank – see figures 1-3, and 
Referring to claim 6, Coghlan further discloses the tank comprises a tank body – at 10,31, and a tank cover – at 36, disposed to cover on the tank body – see figures 1-3, and wherein the second conductive contact is disposed on the tank cover – see at 53 in figure 3, and the electric device is mounted on the tank cover – see at 37,44 in figure 3, and the external power source connection seat – at 33, is disposed on one side of the base seat along a circumference of the base seat – see figure 2, and the first conductive contact comes into contact with the second conductive contact when the tank cover is arranged to cover the tank body mounted on the tank mount – see figures 1-3.
Referring to claim 8, Coghlan further discloses the electric device is detachably connected to the tank – see at 59 and 64 in figure 3, the tank comprises a tank body – at 10,31, and an external power source connection seat – at 33, detachably connected to the tank body – see at 23,31 in figures 1-3, and the first conductive contact is disposed on the external power source connection seat – see at 63x,65x in figure 2, and when the electric device is connected to the tank – see figures 1-2, the first conductive contact is in contact with the second conductive contact to power up the electric device – see at 63,65,63x,65x and paragraph [0029].

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coghlan as applied to claim 3 above, and further in view of U.S. Patent No. 4,196,695 to Zupo.
Referring to claim 4, Coghlan further discloses the tank comprises a tank body – at 10,39, and a tank cover – at 36, connected to the tank body – see figures 1-3, wherein the electric device – at 59,64, is fixedly connected to a bottom of the tank body – see figures 2-3, through a connecting member – at 32 and/or 57,58, and the second conductive contact – at 63,65, is disposed in a second contact mount – at 56b,56c, at the bottom of the tank body – see figure 3, is connected to an end of the connecting member facing away from the electric device – see figure 3, and extends through the bottom of the tank body – at 10, to an outside of the tank – see figure 3, and the external power source connection seat – at 33, is disposed under the tank mount – see figures 2-3. Coghlan does not disclose the tank mount is provided with a through hole configured for the second conductive contact to pass through. Zupo does disclose the tank mount – at 13,14,18-20, is provided with a through hole configured for the second conductive contact to pass through – see contacts – at 34-36 in holes in the mount – at 20 as seen in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of 
Referring to claim 5, Coghlan as modified by Zupo further discloses the connecting member comprises a connecting tube – at 57,58, and a connecting wire – at 63, disposed in the connecting tube – see figure 3 of Coghlan, the connecting member having a first end connected to the electric device – at 59, and a second end connected to the tank body – at 10 – see figure 3  of Coghlan, and the connecting wire having a first end coupled to the electric device – at 59, and a second end coupled to the second conductive contact – see figures 1-3 of Coghlan.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coghlan as applied to claims 3 or 8 above, and further in view of U.S. Patent No. 4,082,062 to Rodemeyer.
Referring to claims 7 and 15, Coghlan further discloses the external power source connection seat – at 33, comprises a protective casing – outer casing of 33, having a first contact mount configured for mounting the first conductive contact – see at 63x,65x connected to 33 in figure 2, wherein the external power line extends into inside the protective casing to be coupled to the first conductive contact – see the connection of 35 to 33 in figures 2-3. Coghlan does not disclose the protective casing is provided with a protective hole configured for the second conductive contact to pass through at a position corresponding to the first conductive contact. Rodemeyer does disclose a power source connection seat – at 70, configured for mounting the first conductive contact – at 74, and a protective hole – see holes receiving plugs – at 78,84, configured for the second conductive contacts – at 78,84, to pass through at a position corresponding to the first conductive contact – at 74 – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Coghlan and add the power source .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coghlan as applied to claim 8 above, and further in view of U.S. Patent No. 5,799,614 to Greenwood.
Referring to claim 9, Coghlan further discloses the tank further comprises a tank cover – at 36, operative to cover the tank body – see figures 1-3, the first conductive contact is disposed to face toward the tank body – see at 63x,65x in figures 2-3, the electric device is connected to a sidewall of the tank body through a first fixing member – see at 32,64 and – see at 57-58 in figures 2-3, and extends toward the tank cover – at 36 – see figures 2-3, the second conductive contact is disposed to face toward the tank cover – see at 63,65 in figures 2-3, and the first conductive contact is in contact with the second conductive contact when the tank body is covered by the tank cover – see at 23 and paragraph [0029]. Coghlan does not disclose the external power source connection seat is disposed on the tank cover. Greenwood does disclose the external power source connection seat – at 106, is disposed on the tank cover – at 1-4 – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Coghlan and add the power source connection seat on the tank cover as disclosed by Greenwood, so as to yield the predictable result of allowing for easier access to the connection seat as desired. 
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coghlan as modified by Greenwood as applied to claim 9 above, and further in view of Rodemeyer.
Referring to claim 10, Coghlan as modified by Greenwood further discloses the first fixing member comprises an insert slot – at 56c, defined in the sidewall of the tank body – at 10 – see figure 3, and an insert plate – at 58, fixedly connected to the electric device – at 59 – see 
Referring to claim 17, Coghlan as modified by Greenwood further discloses an external power line – at 35, wherein the base seat – at 23, comprises a tank mount – see top of 23, and an external power source connection seat – see at 33, connected to the tank mount – via the sidewalls of the base – at 23 as seen in figures 1-3, the tank mount being configured for placing the tank – see figures 1-3, and the first conductive contact – at 63x,65x, is disposed on the external power source connection seat – at 33 – see figure 2, and is configured to be coupled to the external power line – see figure 2, the external power source connection seat – at 33, comprises a protective casing – outer casing of 33, having a first contact mount configured for mounting the first conductive contact – see at 63x,65x connected to 33 in figure 2, wherein the external power line extends into inside the protective casing to be coupled to the first conductive contact – see the connection of 35 to 33 in figures 2-3. Coghlan as modified by Greenwood does not disclose the protective casing is provided with a protective hole configured for the second conductive contact to pass through at a position corresponding to the first conductive contact. Rodemeyer does disclose a power source connection seat – at 70, configured for mounting the .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coghlan as applied to claim 8 above, and further in view of U.S. Patent No. 2,712,590 to Doble.
Referring to claim 13, Coghlan further discloses the tank further comprises a base seat – at 23, on which the tank body is detachably mounted – see at 23,31 in figures 1-3, the external power source connection seat – at 33, is connected to the base seat – see figure 2, the electric device is detachably fixed to an upper end of the tank body through a third fixing member – see at 32,64 and 57-59 in figure 3, an end of the third fixing member facing away from the electric device extends to the external power source connection seat – see at 32,57-58 and 33 in figures 2-3, the second conductive contact is disposed on an end of the third fixing member that directly faces the external power source connection seat – see at 63,65 in figure 3, and the electric device is detachably connected to a sidewall of the tank body – see at 59,64 in figure 3. Coghlan does not disclose the external power source connection seat is disposed on one side of the tank body. Doble does disclose the external power source connection seat – at 14,15, is disposed on one side of the tank body – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Coghlan and add the connection seat on the side of the tank body as disclosed by Doble, so as to yield the predictable result of providing easier access to the connection seat as desired. 
14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coghlan as modified by Doble as applied to claim 13 above, and further in view of U.S. Patent Application Publication No. 2015/0250150 to Lutz et al.
Referring to claim 14, Coghlan as modified by Doble does not disclose the third fixing member comprises a fixing portion connected to the electric device, the fixing portion is provided with an insertive slot corresponding to a sidewall of the tank body, and the sidewall of the tank body is insertively fitted with the insertive slot. Lutz et al. does disclose the third fixing member – see connection of 46 to 58, comprises a fixing portion connected to the electric device – see at 46 connected to 50, the fixing portion is provided with an insertive slot corresponding to a sidewall of the tank body – see figures 2-5, and the sidewall of the tank body is insertively fitted with the insertive slot – see figures 2-5. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Coghlan as modified by Doble and add the fixing member of Lutz et al., so as to yield the predictable result of removably securing the electric device to the tank as desired.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coghlan as modified by Greenwood as applied to claim 9 above, and further in view of Rodemeyer.
Referring to claim 16, Coghlan as modified by Greenwood further discloses an external power line – at 35, wherein the base seat – at 23, comprises a tank mount – see top of 23, and an external power source connection seat – see at 33, connected to the tank mount – via the sidewalls of the base – at 23 as seen in figures 1-3 of Coghlan, the tank mount being configured for placing the tank – see figures 1-3 of Coghlan, and the first conductive contact – at 63x,65x, is disposed on the external power source connection seat – at 33 – see figure 2 of Coghlan, and is configured to be coupled to the external power line – see figure 2 of Coghlan, the external power .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coghlan as modified by Doble as modified by as applied to claim 13 above, and further in view of Rodemeyer.
Referring to claim 20, Coghlan as modified by Doble further discloses an external power line – at 35, wherein the base seat – at 23, comprises a tank mount – see top of 23, and an external power source connection seat – see at 33, connected to the tank mount – via the sidewalls of the base – at 23 as seen in figures 1-3 of Coghlan, the tank mount being configured for placing the tank – see figures 1-3 of Coghlan, and the first conductive contact – at 63x,65x, is disposed on the external power source connection seat – at 33 – see figure 2 of Coghlan, and is .

Allowable Subject Matter

5.	Claims 11-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to aquariums in general:
	U.S. Pat. No. 4,026,243 to Jessop – shows aquarium device
	U.S. Pat. No. 4,703,720 to Shipman et al. – shows aquarium device
	U.S. Pat. No. 7,527,729 to Wong – shows aquarium device
	U.S. Pat. No. 8,113,147 to Wang – shows aquarium device
	U.S. Pat. No. 9,089,115 to Lari – shows aquarium device
	U.S. Pat. No. 9,326,494 to Allen et al. – shows aquarium device

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID J PARSLEY/Primary Examiner, Art Unit 3643